Citation Nr: 1424402	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to March 19, 2009, for the grant of service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran submitted a claim for entitlement to service connection for stomach pain in July 2003, within one year of her separation from service on June 6, 2003.

2.  The Veteran's claim for service connection for stomach pain was denied by the RO in an April 2004 rating decision. 

3.  The Veteran did not receive notice of the April 2004 rating decision and, therefore, the decision did not become final.

4.  The Veteran submitted a claim for service connection for Crohn's disease on March 19, 2009.

5.  In an August 2009 rating decision, the RO granted service connection for Crohn's disease, status post small bowel resection with well healed abdominal scar, previously claimed as stomach pain.

CONCLUSION OF LAW

The criteria for an effective date of June 7, 2003, for the grant of service connection for chronic psychosis have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Earlier Effective Date

The Veteran seeks entitlement to an effective date prior to March 19, 2009, for the grant of service connection for Crohn's disease, status post small bowel resection with well healed abdominal scar, previously claimed as stomach pain.

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

At a hearing before the undersigned the Veteran confirmed that she initially applied for VA benefits in July 2003 and that claim was denied in an April 2004 rating because the Veteran did not report for a VA examination.  The Veteran argued that notice for the examination was returned as undeliverable to an address in California and she did not receive notice of the April 2004 rating decision.  The undersigned noted during the hearing that several notifications, including of the rating decision, were was sent to an address in California and were returned to VA as undeliverable.  The record was also noted to include notice from the Veteran that she had relocated.

Review of the claims file reveals that the notice of the April 2004 rating decision was returned to VA as undeliverable "addressee unknown" in May 2004.  A notification about Government Life Insurance coverage that was sent to the same address in April 2004 was returned to VA as undeliverable in May 2004.

A request to transfer the claims file from Los Angeles, California to Winston-Salem, North Carolina, including a new address for the Veteran, dated in May 2004, was date-stamped as received by VA in June 2004.

Thereafter, the claims file reveals a claim for service connection for Crohn's disease was received on March 19, 2009, and was granted in a subsequent rating decision.

As the Veteran did not receive notice of the April 2004 denial of service connection, the decision did not become final.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. § 3.104(a); Best v. Brown, 10 Vet. App. 322, 325 (1997).  Therefore, the July 2003, claim for service connection remained pending when the claim was subsequently granted in an August 2009 rating decision.  As the claims file reveals that the Veteran filed a claim for service connection for a stomach disorder in July 2003, and as the Veteran separated from service on June 6, 2003, within one year prior to the date of the claim, an effective date of June 7, 2003, for the grant of service connection for Crohn's disease, status post small bowel resection with well healed abdominal scar, previously claimed as stomach pain, is granted.

ORDER

An effective date of June 7, 2003, for the grant of service connection for Crohn's Disease, is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


